Title: To James Madison from Abraham B. Lindsley, 3 March 1815
From: Lindsley, Abraham B.
To: Madison, James


                    
                        Fort Hudson, Staten Islandnear New York, March 3rd. 1815
                        Sir,
                    
                    Sincerely I entreat pardon if I am guilty of arrogance, or have departed from the due channel, in addressing your Excellency, on a subject near to me. I am aware that all communications of this nature should be made to the Secratary at War—him I have also addressed in much the same words that follow: but “to make assurance doubly sure,” I have also presumed to trouble your Excellency, which I humbly conceive our Republican form of Government, & the ease of access to our Rulers, will extenuate if not wholly warrant.
                    I had the honor to be introduced to your Excellency on the 4th. of July last (that memorable day of blessings to our country) at your Levée, by the Hon. Doc. Blake, Mayor of the City of Washington &c. The Doc. informed that I was then from Albany—had just received a subaltern appointment in the army; and I have now the honor sir, to be a 1st. Lieut. in the 46th. Regt. U.S. Infy. stationed at Staten Island near New York. This sir, is the subject of my story. “Peace, as the poet says, being proclaimed, our trade is at end.” Yet sir, I am desirous to pursue that profession I have embraced, and such was my intention at the time I entered the service.
                    I had the honor to serve some years since, a short time, as a Midshipman in the Mediterranean of which service I was fond, and knowing the Marine establishment to be a permanent one; on the 1st. of July last I applied for a Lieutenancy in the UState Marine Corps. Mr. Jones informed me the applications were numerous, but my claim should be filed & receive due attention; no other encouragement could be given, & learning from Mr Homans the chief Clerk of the Navy Deptnt. that I was the hundred & fiftieth candi[d]ate on record (my application having been immediately recorded) and being very desirous to enter the service instantly, I called on Genl. Armstrong—told him who my letters were from, asked if I could transfer; on receiving an affirmative answer, I brought him the letters and frankly asked for an appointment from the War Deptnt. and I received a 2d. Lieutenancy in the 46th. Infry. dated 1st. July & on the 16th. of the same I was promoted a 1st. Lieut. to an original vacancy.
                    My letters were all from well tried & conspicuous volunteers in the ranks of republicanism, Viz. One written & signed by His Excellency Danl D. Tompkins, Governor of the state of New York, to which the Honorable Judge Ambrose Spencer, annexed his concurrence—One written by the Honorable Doc: Saml L. Mitchell—One by the Honorable Doc. Blake of Washington, & one by Aaron Greely Esqr formerly Surveyor Genl. of Michigan Territory. Add to this sir, my paternal Grandfather, Eleazar Lindsley

of New Jersey, held the rank of Lieutenant Col. in the Line and served with honor during the Revolution.
                    My wish sir, is to be Kept on the peace establishment and to obtain a transfer to the 2d Regt. U.S. Infy (as I presume 46th. will be disbanded) raised in Louisiana & on that station. I designate the Regt., for various reasons, which it is my wish to join. In the first place, there are but Eight 1st. Lieuts. in said Regt. and the junior one stands senior to me, as will be seen by the army Register last published—he ranking from the 15th. of July last & I from the 16th. of the same; in consequence I should not clash with any brother Officers of my grade as they would all rank me. In the second sir, I prefer to be on the Indian or Spanish frontier to the Northern or Eastern sea board, as I have an idea more strict discipline may be observed in the former places in time of peace. Thirdly sir, I possess rather a delicate constitution & being somewhat accustomed to a more Southern climate, it is most congenial to my nature (the winters here being too severe) and has been strenuously recommended to me, & thither I propose to go if disbanded. I should like a station at or about Mobile or the vicinity of New Orleans. If your Excellency in conjunction with the Honorable Mr. Monroe, should listen to my prayer, I shall be happy to receive an Order to repair to New Orleans, to report myself to the Commanding officer of the 2d. Infy. who might then Order me to Mobile, or to join some detachment of Regt. elsewhere.
                    I hope your Excellency will pardon and listen to me, though I fear I have obtruded in length. I have the honor, to be Sir, with high consideration, your Excellency’s most devoted obed. Servt.
                    
                        A Bradley Lindsley1st. Lieut46th Regt. U.S. Infy.
                    
                